Citation Nr: 1603994	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-14 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for subacute cutaneous lupus erythematosus.


REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from October 1981 to October 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


REMAND

In a November 2001 rating decision, service connection was granted for subacute cutaneous lupus erythematosus (SCLE), to which a 10 percent disability rating was assigned, effective November 1, 2001.  In December 2008, the Veteran filed a claim of entitlement to an increased rating for his service-connected SCLE, which was initially denied in a March 2009 rating decision.  Thereafter, the Veteran perfected an appeal.  In an October 2011 rating decision, the RO increased the Veteran's disability rating to 30 percent, effective December 23, 2008.

Pursuant to the VA Schedule for Rating Disabilities, SCLE and discoid lupus erythematosus (DLE) are evaluated as disabilities of the skin and assigned a rating based on the predominant disability under Diagnostic Code 7800, relating to disfigurement of head, face, or neck; Diagnostic Code 7806, relating to dermatitis; or Diagnostic Codes 7801 through 7805, relating to scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7809 (2015).  Systemic lupus erythematosus (SLE), on the other hand, is evaluated as an immune disorder by combining the ratings for residuals under the appropriate system, or based on exacerbations pursuant to the criteria set forth in Diagnostic Code 6350, whichever method results in a higher rating.  See 38 C.F.R. § 4.88b, Diagnostic Code 6350 (2015).  

The Veteran's service-connected SCLE has been evaluated solely as a skin disability and assigned a 30 percent rating pursuant to the criteria set forth in Diagnostic Code 7806, relating to dermatitis.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  The Veteran asserts that he is entitled to a higher disability rating because his lupus should be characterized as SLE.  In support of this, the Veteran submitted an April 2009 Air Force Base treatment record indicating that he was referred to a rheumatologist for evaluation of possible symptoms of SLE.  The record shows that the Veteran had a history of DLE, with various rashes on the face, chest, and shoulders, for which he treated with topical ointments, as needed.  In addition to the rashes, the Veteran reported mild bouts of arthritis, stiffness, and other "features of autoimmune disease such as possible mild Raynaud's and some oral ulcers."  The rheumatologist noted that about 10 percent of those diagnosed with DLE will also have SLE and discussed a trial of Plaquenil to see if the SLE symptoms improved with treatment.  Otherwise, the rheumatologist recommended a period complete blood count, a comprehensive metabolic panel test, and a urinalysis every six to 12 months, even if asymptomatic.  

The Veteran underwent VA examinations in January 2009 and August 2011; however, neither examiner addressed the Veteran's possible symptoms of SLE.  Accordingly, the Board finds that a remand is necessary in order to provide the Veteran with a new VA examination and obtain an opinion as to whether the Veteran has a diagnosis of SLE, and, if so, which symptoms are attributable to that diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the April 2009 rheumatology record suggests that the Veteran may have received follow-up testing and/or treatment for lupus.  Therefore, on remand, the RO must attempt to obtain any outstanding relevant treatment records.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all treatment for lupus since April 2009.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must attempt to obtain all records of treatment from the Wright-Patterson Air Force Base Medical Center dated on or after April 2009.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected lupus, to include an opinion as to whether the Veteran has a diagnosis of SLE related to service and/or his service-connected SCLE/DLE.  

The examiner must review all pertinent records associated with the Veteran's claims file, including all electronic records, an April 2009 Air Force Base rheumatology record, and any treatment records obtained pursuant to this Remand.  The examiner must specify in the examination report that these records have been reviewed.  

Any testing that is deemed necessary for an accurate assessment must be conducted.  All pertinent symptomatology and findings must be reported in detail.  

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran has a diagnosis of SLE.  If the Veteran has a diagnosis of SLE, the examiner must also provide an opinion as to whether that diagnosis is related to the Veteran's active military service and/or his service-connected SCLE/DLE.  Thereafter, the examiner must comment on the nature, frequency, and severity of all manifestations of SLE, including the frequency and duration of any exacerbations. 

The examiner must also comment on the severity of the Veteran's SCLE/DLE, with a specific finding made as to the percentage of exposed areas affected and the size of all scars and whether they are painful or unstable.  The examiner must also determine if the Veteran requires systemic therapy for his SCLE/DLE, such as corticosteroids or other immunosuppressive drugs, and, if so, the total duration, in weeks, of such therapy during a 12-month period.  Further, the examiner must opine as to whether the SCLE/DLE is disfiguring to the Veteran's head, face, or neck.  In doing so, the examiner must identify visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, eyelids, ears, auricles, cheeks, lips).  Likewise, the examiner must identify any of the following characteristics of disfigurement: scars five or more inches in length; scars at least one-quarter inch wide at widest part; surface contour of scars elevated or depressed on palpation; scars adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches; abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and skin indurated and inflexible in an area exceeding six square inches.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

